MEMORANDUM **
Keith Parrish Ryg appeals his sentence for assault on a federal officer, United States Customs Inspector Richard Hansen, in violation of 18 U.S.C. §§ 111(a)(1) and (b). Ryg contends that the district court erred by applying the Sentencing Guideline for aggravated assault (USSG § 2A2.21), rather than the Guideline for obstructing officers (USSG § 2A2.4). We affirm.
We review de novo the district court’s interpretation and application of the Sentencing Guidelines. United States v. Garcia-Gamacho, 122 F.3d 1265, 1267 (9th Cir.1997); United States v. Sanchez, 914 F.2d 1355, 1361-62 (9th Cir.1990), cert. denied, 499 U.S. 978, 111 S.Ct. 1626, 113 L.Ed.2d 723 (1991). We review the district court’s factual findings at the sentencing phase for clear error. Garcia-Camacho, 122 F.3d at 1267.
It was not clear error for the district court to find that Inspector Hansen’s injuries were caused by Ryg’s assault. See Garcia-Camacho, 122 F.3d at 1267; United States v. Karterman, 60 F.3d 576, 580 (9th Cir.1995). Nor did the district court err in finding that Inspector Hansen’s injuries constituted serious bodily harm. See Garcia-Camacho, 122 F.3d at 1267; United States v. Burns, 894 F.2d 334, 336 (9th Cir.1990); see also USSG §§ 2A2.2, comment (n.l); USSG. § 1B1.1, comment. (n.l(i)). Thus the district court properly applied USSG § 2A2.2. See USSG § 2A2.4(c)(l).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All references are to the November 1, 2001 version of the Guidelines.